DETAILED ACTION

Allowable Subject Matter
Claims 26, 28, 29, 31, 32, 36, 38, 39, 42, 43, and 46-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to each of claims 26, 31, and 38, the previously cited Cheikh (US 2002/0111603 A1) and Edwards et al. (US 5,720,710) references disclose limitations from each of these claims (see 9/8/21 Non-Final Rejection). However, after further consideration the examiner has chosen to withdraw the previous claim rejections based partially on applicant’s arguments submitted 12/7/21. As the applicant argues, Cheikh teaches that the needle 13 has “a bent shape 13a obtained by liberation of an elastic preconstraint of the needle 13” in an outer guide, such that “[o]nce the constraint of the guide is liberated, the bent end 13a facilitates the oblique injection of the solid form 9” contained therein. (Cheikh, paragraph [0154]; see also FIG. 7.)” While Edwards does teach a conduit (catheter 14; Fig. 2) that is malleable and has varying stiffness along its length, there is not enough information within Edwards and/or Cheikh to determine whether or not modifying the needle of Cheikh to be malleable in a manner similar to Edwards would cause the needle of Cheikh to still be able to bend in a manner according to the elastic preconstraint when exiting the tubular guide 11. Said another way, it is not clear if the device of Cheikh would still be able to function for its intended purpose if the needle 13 was modified to be malleable in a manner similar to the catheter of Edwards.
Claims 28, 29, 32, 36, 39, 42, 43, and 46-51 depend from one of the above independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s Remarks submitted 12/7/21 have been considered.
In response to applicant’s arguments under the heading “Claim Rejections – 35 U.S.C. § 112” (pages 6-7 of Remarks), the examiner agrees that the amendments have overcome the previous rejections and they are thus withdrawn.
In response to applicant’s arguments under the heading “Claim Rejections – 35 U.S.C. § 103” (pages 7-9 of Remarks), while not agreeing with all of the applicant’s arguments, the examiner does believe that there is not enough information within Edwards and/or Cheikh to determine whether or not modifying the needle of Cheikh to be malleable in a manner similar to Edwards would cause the needle of Cheikh to still be able to bend in a manner according to the elastic preconstraint when exiting the tubular guide 11. Therefore the examiner has withdrawn the previous 103 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783